Citation Nr: 1646078	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  14-19 724A	)	DATE
	)
	)	

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury.

2.  Entitlement to service connection for degenerative joint disease affecting both hips.

3.  Entitlement to service connection for degenerative joint disease affecting both knees.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel






INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969, to include one year of service in Vietnam.  He was awarded the Combat Infantry Badge, the Purple Heart Medal, the Bronze Star Medal, and the Vietnam Campaign Medal, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) from an RO decision of August 2013.  

The Veteran had initially requested to present sworn testimony in support of his appeal during a hearing before a Veterans Law Judge.  However, in February 2016, he formally withdrew the request for a hearing.  The Board will therefore proceed to review his appeal based upon all the evidence of record. 

The issues of entitlement to service connection for degenerative joint disease affecting both hips and both knees are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran sustained a gunshot wound, or shell fragment wound, to his scalp, during combat, but fortunately this wound did not involve traumatic brain injury.

2.  Other than the scar, the Veteran does not have residual disability from the shell fragment wound. 


CONCLUSION OF LAW

Service connection for residuals of traumatic brain injury is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he sustained a traumatic brain injury when he was hit in the head with shrapnel in Vietnam.  The scar from this injury has been service-connected since his discharge from service; however, he is now wondering whether he has "brain issues or memory loss due to the head injury."  He also notes headaches, decreased hearing acuity, ringing in his right ear, decreased visual acuity, and inarticulate speech as possible residuals of this injury.

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision involving this claim in letters of April 2012 and March 2013 to the Veteran that informed him of his own and VA's duties for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The file currently contains the Veteran's service treatment records, some VA treatment records, some private medical records, and pertinent VA examination reports.  Although complete VA treatment records are not currently available for review, the Board finds that the reports of the initial injury, the 1969 VA examination report, and the May 2012 VA examination report provide complete and adequate evidence upon which to base our decision.  Key to this determination is the fact that the Veteran does not allege having received VA medical care for any of the symptoms which he claims may be residuals of traumatic brain injury.  

The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In evaluating claims for service connection, due consideration shall be given to the places, types, and circumstances of a veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's service medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of the VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  

The combat provisions of 38 U.S.C.A. § 1154(b) do not create a statutory presumption that a combat veteran's claimed disability is service-connected, but it is an evidentiary mechanism which lightens the burden of a veteran who seeks service connection based on disability alleged to be related to combat.  If a combat veteran presents satisfactory lay or other evidence of service incurrence or aggravation of a disease or injury, which is consistent with the circumstances or hardships of his service, then an evidentiary presumption of service connection arises and the burden shifts to the government to disprove service incurrence or aggravation by clear and convincing evidence.  In determining if there is such clear and convincing evidence, all evidence should be considered including availability of medical records, the nature and course of a disease or disability, the amount of time that has elapsed since service before there is a complaint of the condition, and any other relevant factors.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. §§ 1110, 1131.  The Court has interpreted the requirement of current disability thus:

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to disease or injury in service, service connection requires competent medical evidence of a current related disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).

In this case, the Veteran's service treatment reports are contained in the claims file.  They confirm that he sustained a shell fragment wound injury to the right side of his head, near his ear.  An aid station report reflects that the laceration was sutured and the embedded fragments were removed.  He was instructed to return to duty.  There was no sign of infection and the sutures were removed without incident several days later.  

According to the report of the general medical examination conducted in June 1969 in conjunction with his separation from service, he had some myopic astigmatism noted on examination.  The medical history portion of his separation examination reflects that he reported having a concussion in conjunction with the scalp wound.

The Veteran underwent a special VA neurological examination in November 1969, shortly after his discharge from service.  The examiner was a neuropsychiatrist.  At that time, he reported having blurry vision if he looked at something for a period of time.  He also reported some trouble hearing out of his right ear.  With regard to the shrapnel wound, he reported that he had not been knocked unconscious, and that he had been hospitalized for two days.  Upon examination, the examining physician noted that the balance of the Veteran's cranial nerves were intact and equal.  There were no pathological reflexes and coordination was good in the upper and lower extremities.  There were no deep or superficial sensory changes, no adiadochokinesis or Holmes rebound phenomena.  The examiner rendered a diagnosis of a history of head wounds, with no neurological residuals, and explained that the neurological examination did not reveal anything that might be construed as being a residual of his shrapnel wounds of the right side of the head.  

Pursuant to this claim, the Veteran underwent a specific VA examination to identify any traumatic brain injury residuals in May 2012.  The examination was conducted by a staff neurologist.  Following a review of the Veteran's records and a thorough examination, the neurologist concluded that the Veteran does not have and has never had a traumatic brain injury or any residuals thereof, because his case does not fulfill the criteria to be considered a traumatic brain injury.  The examiner provided the following discussion:

On 27 March 1968 at 0800, it was documented that Patient was hit on the right side of the scalp.  Afterwards laceration was sutured his disposition was return to duty.  There was no mention of [loss of consciousness] or confusion or getting dazed.  Later on notes dated November 3rd 1969 mention, "He was not knocked unconscious."  By the same neuropsychiatrist in his rating examination he states, the neurological examination was reported as normal and it states that it "does not reveal anything that might be construed as being residual of his shrapnel wound of the right side of his head."  Therefore based on these statements, it seems unlikely that he was rendered unconscious but he informs me on the contrary that he was med evacuated from the hill back to the base which he may not remember all that.  While the injury did occur in the service while in Vietnam, it is evident that he did not lose unconsciousness [sic] or had memory issues or was dazed significantly.  

According to the VA's traumatic brain injury protocol which is reproduced on the May 2012 examination report, mild traumatic brain injury is defined as a traumatically-induced physiological disruption of brain function manifested by at least one of the following:  loss of consciousness less than or equal to 30 minutes, loss of memory for events immediately before (retrograde amnesia) or events after the accident (post-traumatic amnesia) less than or equal to 24 hours, any alteration in mental state at the time of the injury (dazed, disoriented, confused), or the presence of focal neurological deficits.

Based upon all of this evidence, the Board finds that although the Veteran sustained a shell fragment wound to his head during combat in Vietnam, he thankfully did not suffer a traumatic brain injury at the time.  Most important to this conclusion is the report of the original injury and treatment.  Because the note was written at the aid station in the battlefield, and was written contemporaneous to the injury and treatment, it is particularly probative as to what happened at that moment.  According to this note, the laceration was sutured and the embedded fragments were removed with no sign of infection.  There is no indication that he was confused or disoriented or had lost consciousness.  The fact that he was instructed to return to duty immediately after the sutures were placed corroborates this conclusion, as it is highly doubtful that he would have been sent back into combat or even near combat if he had lost consciousness or was displaying signs of confusion.  

In concluding that the Veteran did not sustain a traumatic brain injury, the Board must evaluate the Veteran's own assertions.  Although he reported having a concussion at the time of his discharge from service, the contemporaneous evidence does not support this statement, as explained above.  With regard to his current assertion made in support of this claim, that he lost consciousness at the time of the wound, we can only conclude that his memory must be somewhat faulty in this regard, perhaps due to the passage of time, and the general confusion which must have surrounded the injury which was sustained in combat conditions.  

The conclusions of two VA neurological specialists, reached many years apart, in 1969 and 2012, that the Veteran did not have anything that might be construed as being a residual of his shrapnel wounds of the right side of the head, and that he did not sustain a traumatic brain injury, are two other key factors which weigh against the Veteran's claim for service connection for residuals of traumatic brain injury.  By its nature, traumatic brain injury requires highly-specialized evaluation and diagnosis, and falls squarely into the province of medical specialists to evaluate.  

Because we find that the Veteran did not sustain a traumatic brain injury during service, residuals of such cannot be service-connected.  The only residual of the shrapnel wound which has been identified is the superficial scar, for which service connection has already been granted.  Similarly, service connection for hearing loss and tinnitus has been granted, although as directly related to service, not as a residual of a shrapnel wound or traumatic brain injury.  Service connection for headaches was denied by the RO in August 2013, and the Veteran did not appeal this denial.  His other complaints involving decreased visual acuity, blurry vision, and memory loss were considered by the VA examiners and were not attributed to shrapnel wound residuals or traumatic brain injury.  

In summary, the preponderance of the evidence is against the Veteran's claim for service connection for residuals of traumatic brain injury because he does not have a current disability involving traumatic brain injury.  The appeal is therefore denied.


ORDER

Service connection for residuals of traumatic brain injury is denied.


REMAND

The Veteran contends his currently-shown degenerative joint disease of his hips and knees was caused by or accelerated by the parachute jumps he made in service.  He asserts many of these were performed from a low flying altitude, meaning he hit the ground at a higher rate of speed.  

The Veteran's DD Form 214 reflects that in addition to the combat-related decorations listed above, he was awarded the Parachute Badge.  

During the June 1969 separation examination, the Veteran's lower extremities and musculoskeletal system were deemed to have been normal.  Likewise, the report of the November 1969 VA examination indicates that no significant abnormalities were noted upon examination of the Veteran's musculoskeletal system.  

The earliest VA medical records contained in the Veteran's claims file and thus available for review are dated in 2003.  There is nothing in these records indicating that the Veteran only began seeking VA treatment in 2003, however.  As he would have been eligible for VA treatment prior to this point, all earlier VA records should be requested for review by adjudicators.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  For the same reason, all recent VA treatment records should be updated for the file, as well.  

Toward this end, it appears that after his discharge from the service, the Veteran lived in California, and did not move to Arizona until 1971.  IF he received VA medical care in California, he is encouraged to notify the VA so that VA can assist him in obtaining these records for review by adjudicators.  

The question of whether currently-shown degenerative joint disease of his hips and knees was caused by or accelerated by the parachute jumps he made in service is one of a medical nature.  Therefore, a VA orthopedic opinion should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should request copies of all VA treatment records at the Phoenix VA Health Care System and related clinics from 1971 through 2003 and from March 2014 through the present, for inclusion in the claims file.  Since the earlier records would pre-date VA's electronic medical records system, a search MUST be made of archived/retired paper records, and any negative responses must be documented in the file.

2.  AFTER the above-requested records have been obtained, or it is determined they cannot be obtained, then the Veteran should be afforded a VA orthopedic examination to identify whether the currently-shown degenerative joint disease of the hips and knees is related to service.  The claims folder, including the newly-obtained records, must be made available to the examiner for review before the examination.  All tests and studies deemed helpful should be conducted in conjunction with the examination.  

The examiner is requested to review all pertinent medical records, conduct a clinical interview with the Veteran, and determine whether it is more, less, or equally likely that degenerative joint disease of the hips and knees is related to service, and specifically to the multiple parachute jumps he performed.  The complete rationale for all opinions expressed should be fully explained.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative, if he chooses to designate one, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


